DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.


Response to Amendment
The amendment filed 10/08/2021 has been entered. Claims 1, 3-4, 6-7, and 9-27 remain pending in the application. Applicant’s amendments to the Claims have overcome Claim 10 objection and 112(b) rejection of claims 1, 3-7, and 9-26 previously set forth in the Final Office Action mailed 06/08/2021.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  
In claim 15, line 1-2, “the sensor data display device” should read “the .
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: 
“a sensor data transmitting module” in claim 9, line 1-2. Interpreted as a receiving sensor(s) 102,116 with wires and/or optical fibers connecting the sensors 102, 116 to instrumentation [0032], Fig. 1. 
“a controller module” in claim 16, lines 17 and 21. Interpreted as a controller 638 [0053], Fig. 6.
“a sensor data receiver module” in claim 16, line 24. Interpreted as an ultrasonic receiver [0053].
 “a data processor interpretation module” in claim 16, in the “sending” step and “a data processor interpretation module to construct” in claim 16, in the “applying” step. Interpreted as a data processor [0053], [0055]; 608, Fig. 6.
 “a data display module” in claim 16, line 2 from the bottom. Interpreted as at least one of an audio, video, text, and a visual display [0059].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-7, 9, 16-21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the “tissue” in line 9. It is unclear whether or not this is the same as the “tissue” in line 2. For examination purposes, the limitations are treated as referring to the same “tissue.”
Claim 16 recites the “controller module…to coordinate” in line 21. It is unclear whether or not this is the same as the “controller module…to modulate” in line 17.
Claim 16 recites the “data processor interpretation module to construct” in the “applying” step. It is unclear whether or not this is the same as the “data processor interpretation module” in 
Claims 21 and 24 recite the “sensing/transmitting sensor array on the tip of the forceps” in lines 1-2. It is unclear whether or not this is the same as the “transmitting sensor array on the tip of the first arm of the forceps” in claim 1. For examination purposes, the limitation is interpreted as referring to the “transmitting sensor array on the tip of the first arm of the forceps.”
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1, 4, 6-7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al (US 20140358447), hereinafter Doyle, in view of Johnson et al (US 20060287596), Johnson, and Hashimshony (US 20060253107), hereinafter, Hashimshony.
Regarding claim 1, Doyle teaches an apparatus (Abstract, Figs. 2, 7) for determining microcellular characteristics of a tissue (“Here, high-frequency ultrasonic pulses in the range of from about 10 to about 100 megahertz may be sensitive to a range of pathologies in tissue including fibroadenomas, fibrocystic changes, atypical ductal hyperplasia, ductal carcinoma, and lobular carcinoma." [0141]. "The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region." [0155], Fig. 7), the apparatus comprising:
a forceps (The probe 80, [0099], Fig. 2; forceps 180.”  [0137], Fig. 7) comprising a first arm and an opposing second arm (seen in Fig. 7);
at least one transmitting sensor (“a through -transmission measurement uses two ultrasonic transducers. One functions as a transmitter” [0020]; “the piezoelectric element 110,” [0137], “the piezoelectric transducers 110” [0138], Fig. 7) on a tip of the first arm of the forceps (“incorporating these micro-sensors 110 into the tips of the forceps 180" [0144], Fig. 7) and wherein the sensor on the tip of the forceps transmits a microcellular characteristic sensitive signal (“the ultrasonic pulse” [0139], “the forceps 180 may determine the pathology of a comparatively small-volume sample 192 in vivo.” [0140], Fig. 7) through a tissue (“A specimen 100 or sample 100 is thus flanked by the transducers 110.  A portion 192 thereof becomes the intermediate material between the transducers 110 that will propagate the ultrasonic pulse.” 
at least one receiving sensor (“the receiving transducer” [0020]; “the piezoelectric element 110,” [0137], “the piezoelectric transducers 110” [0138], micro-sensors 110 [0144]; Fig. 7) on a tip of the opposing second arm of the forceps (seen in Fig. 7), and wherein the receiving sensor is configured to receive the microcellular characteristic-sensitive signal transmitted through the tissue from the opposing transmitting sensor (“a through -transmission measurement uses two ultrasonic transducers. One functions as a transmitter and one as a receiver. They are positioned facing one another on opposite sides of the specimen. By arranging the two transducers (transmitter and receiver) collinearly, they form a single axis, each plane being parallel and opposite to the other and perpendicular to the shared axis. Transmission of an ultrasonic beam from the transmitting transducer assures the best available reception of the transmitted beam at the receiving transducer.” [0020]).
Doyle does not teach that the transmitting sensor is a transmitting sensor array, wherein the transmitting sensor array comprises two or more homogenous or mixed sensor elements and receiving sensor is a receiving sensor array, wherein the receiving sensor array comprises two or more homogenous or mixed sensor elements. 
However, Johnson discloses an apparatus and method for imaging objects with wavefields, which is analogous art. Johnson teaches that the transmitting sensor is a transmitting sensor array (“transmitter array 100-107” [0423], Fig. 3), wherein the transmitting sensor array comprises two or more homogenous or mixed sensor elements (“The transmitter … can also 
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Doyle to have a transmitting sensor array, wherein the transmitting sensor array comprises two or more homogenous or mixed sensor elements and a receiving sensor array, wherein the receiving sensor array comprises two or more homogenous or mixed sensor elements, as taught by Johnson, in order to improve acquisition of ultrasonic microstructure images relevant to the medical diagnostic applications (Johnson: [0007], [0012]). 
While Doyle teaches mapping during the medical procedure ("The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region." [0155], Fig. 7), Doyle modified by Johnson does not explicitly teach a three-dimensional motion tracking sensor or position sensor for determining the position of each characteristic measurement during the medical procedure.
However, Hashimshony discloses a clean margin assessment tool, which is analogous 
Therefore, based on Hashimshony’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle and Johnson to have a three-dimensional motion tracking sensor or position sensor for determining the position of each pathology measurement during the medical procedure, as taught by Hashimshony, in order to provide the coordinates of the ultrasound measurements (Hashimshony: [0197]).
Regarding claim 4, Doyle modified by Johnson and Hashimshony teaches the apparatus of claim 1. 
Doyle teaches a geometric sensor (“Optical sensors,” [0151]) to measure tissue thickness during tissue analysis (“Optical sensors may also be created that measure within fractions of a wavelength of a particular wavelength of light transmitted between separated members defining the thickness of the sample 192 or sample region 192.” [0151], Fig. 7. Optical sensors are geometric sensors because they measure the thickness of the sample or sample region, i.e., the sample geometry). 
Regarding claim 6, Doyle modified by Johnson and Hashimshony teaches the apparatus of claim 1, 
wherein Doyle teaches individual or mixed sensor elements (“micro-sensors 110” [0144]; Fig. 7) at the tips of the opposing arms of the forceps (110, Fig. 7), the sensor elements having a sensing modality comprising at least one of high-frequency ultrasound in the 10-100 MHz range ("Here, high-frequency ultrasonic pulses in the range of from about 10 to about 100 megahertz may be sensitive to a range of pathologies in tissue including fibroadenomas, fibrocystic changes, atypical ductal hyperplasia, ductal carcinoma, and lobular carcinoma." [0141]), 
conductance and dielectric properties in the radiofrequency (RF) range, microwaves, terahertz waves, infrared light, visible light, ultraviolet light, and x-rays (at least one of the modalities is required, the ultrasound is being taught in [0141]-[0142] and [0145]).
Doyle modified by Johnson and Hashimshony lacks individual or mixed sensor elements in the opposing sensor array.
Johnson further discloses individual or mixed sensor elements in the opposing sensor arrays (“transmitter arrays” 105 and “corresponding receiver arrays” 108, Fig. 2. “Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive acoustic energy signals that have been either transmitted through or scattered by the object being scanned.” [0423], Figs. 2-3).
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Hashimshony to have individual or mixed sensor elements in the sensor arrays, as taught by Johnson, in order to improve acquisition of ultrasonic microstructure images relevant to the medical diagnostic 

Regarding claim 7, Doyle modified by Johnson and Hashimshony teaches the apparatus of claim 1.
Doyle teaches that the arm of the forceps comprises a hollow chamber (“The forceps 180 may include a conductor 182 and a contact 184.  In reality, the contact 184 may only be necessary in the illustrated configuration because the conductor 182 may be constrained mechanically from extending over the piezoelectric element 110.  Here, a contact 184 provides for a planar region that will establish the test portion or test region within the forceps 180. [0137]; “the conductors 182, 186 need not constitute the entire mechanical portion of the forceps 180” [0138], Fig. 7; “to conduct electrical signals to and from the micro-sensors 110, either through the metal components 182, 186 of the forceps 180, or through lines secured therein... leads embedded in … the forceps 180." [0147] The mechanical portion of the forceps 180 where leads are embedded in and the micro-sensors 110 are incorporated that constrains mechanically the conductor 182 from extending over the piezoelectric element 110 is a hollow chamber) and wherein the hollow chamber contains hardware elements for the sensor (“the conductors 182, 186” [0138], “lines… leads” [0147], Fig. 7; “to conduct electrical signals to and from the micro-sensors 110… through lines secured therein... leads embedded in … the forceps 180." [0147]).    
Regarding claim 9, Doyle modified by Johnson and Hashimshony teaches the apparatus of claim 6. 
Doyle teaches a sensor data transmitting module (“to conduct electrical signals to and from the micro-sensors 110… through lines secured therein... leads embedded in … the forceps Micro-sensors 110, lines secured therein... leads to conduct electrical signals from the micro-sensors 110 are a sensor data transmitting module).
Regarding claim 21, Doyle modified by Johnson and Hashimshony teaches the apparatus of claim 1, wherein Doyle teaches that the sensor on the tip of the first arm of the forceps transmits a tissue/cellular characteristic sensitive signal (“Direct ultrasonic pulses may be propagated through a material” [0049]; “device 180 in accordance with the invention provides unique incorporation of a high-frequency ultrasonic micro-sensors 110 into forceps 180.” [0152]) and receives reflections of the signal from within the tissue (“a specular reflection measurement system. Direct ultrasonic pulses may be propagated through a material, with their propagated wave pulse being analyzed at its destination (whether through -transmitted or reflected) in order to characterize the material. [0049]. “Here, the apparatus 180 employs … pulse-echo (pulse 106 and echo 108 or reflection 108 thereof).” [0142], Fig. 7.  “The use of specular pulses and waves rather than diffuse reflected measurements provides a resolution capable of characterizing features at a microscopic level." [0153]).   
Doyle modified by Johnson and Hashimshony lacks the transmitting sensor array.
Johnson further discloses the transmitting sensor array (“transmitter array 100-107” [0423], Fig. 3).
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Hashimshony to have the transmitting sensor array, as taught by Johnson, in order to improve acquisition of ultrasonic microstructure images relevant to the medical diagnostic applications (Johnson: [0007], [0012]). In the combined invention of Doyle, Johnson, and Hashimshony, the transmitting sensor array .
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, Johnson, and Hashimshony as applied to claim 1, and further in view of Mollenauer (US 20040064151), hereinafter, Mollenauer.
Regarding claim 3, Doyle modified by Johnson and Hashimshony teaches the apparatus of claim 1.
Doyle modified by Johnson and Hashimshony does not teach a spring and hinge mechanism at the back end of the forceps.
However, Mollenauer discloses ultrasonic forceps, which is analogous art. Mollenauer teaches a spring (“A spring 18 is preferably included to bias the forceps in the open position. The spring is disposed between the grasping arms, near the proximal end of the grasping arms, and any suitable spring may be used.”  [0018], Fig. 2) and hinge mechanism (“the hinge 17 which pivotally connects the first and second tongs at the proximal ends.” [0018], Fig. 2) at the back end of the forceps (“near the proximal end” [0018], Fig. 2).
Therefore, based on Mollenauer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Hashimshony to have the apparatus comprising a spring and hinge mechanism at the back end of the forceps, as taught by Mollenauer, in order to facilitate a controlled movement of the forceps (Mollenauer: [0018], Fig. 2).

Claims 10-20, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al (US 20140358447), hereinafter Doyle, in view of Johnson (US 20120071710), Johnson and Ishiguro et al (US 5257628), hereinafter Ishiguro.
Regarding claim 10, Doyle teaches a system (system 70, [0102], Fig. 2) to determine microcellular characteristics of a tissue ("The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region." [0155], Fig. 7), the system comprising:
a forceps (The probe 80, [0099], Fig. 2; forceps 180.”  [0137], Fig. 7) comprising a first arm (seen in Fig. 7) comprising at least one transmitting sensor (“the piezoelectric element 110,” [0137], “the piezoelectric transducers 110” [0138], Fig. 7) on a tip of the first arm (“incorporating these micro-sensors 110 into the tips of the forceps 180" [0144], Fig. 7) and comprising a second opposing arm comprising at least one receiving sensor (“the receiving transducer” [0020]; “the piezoelectric element 110,” [0137], “the piezoelectric transducers 110” [0138], micro-sensors 110 [0144]; Fig. 7) on a tip of the opposing second arm (“incorporating these micro-sensors 110 into the tips of the forceps 180" [0144], Fig. 7), 
wherein the transmitting sensor on the tip of the first arm of the forceps is configured to transmit a microcellular characteristic-sensitive signal (“the ultrasonic pulse” [0139], “the forceps 180 may determine the pathology of a comparatively small-volume sample 192 in vivo.” [0140], Fig. 7) through a tissue (“A specimen 100 or sample 100 is thus flanked by the transducers 110.  A portion 192 thereof becomes the intermediate material between the transducers 110 that will propagate the ultrasonic pulse.” [0139], Fig. 7. "Here, high-frequency ultrasonic pulses in the range of from about 10 to about 100 megahertz may be sensitive to a 
an ultrasonic pulser and ultrasonic receiver (“a controller 82 is used to control the operation of the probe 80. Specifically, a signal generator 84 determines and provides control of the signal that will be transmitted by the probe 80 through subject material 78.  Likewise, a signal processor 86 determines the analysis of the received pulse resulting from the original signal generated;” “a data logger 76 is responsible for logging data provided from a subject material 78 or specimen 78." [0099], Fig. 2. “A pulse 106 is transmitted and a reflection 108 may return.  However, a piezoelectric element 110 may be configured as a transmitter 112, a receiver 
114, or both.” [0109]);
a controller (82, Fig. 2, [0099]);
a data processor (“a processor 14 or CPU 14." [0091], Fig. 1); and
a data display device (“analysis may be dedicated, local, or online, in real-time.  It can provide outputs by audio, visual, or both mechanisms.  It may display on a monitor 122 an image, a picture, a graph, a chart, or other mechanism to inform immediately concerning the properties of the tissue subject to the scalpel 278." [0265], Fig. 2).

However, Johnson discloses an apparatus and method for imaging objects with wavefields, which is analogous art. Johnson teaches that the transmitting sensor is a transmitting sensor array (“transmitter array 100-107” [0423], Fig. 3) and receiving sensor is a receiving sensor array (“arrays 108-115 receive acoustic energy signals” [0423], Fig. 3), and wherein each sensor array comprises two or more homogenous or mixed sensor elements (“The transmitter and receiver can also utilize a different array of elements ....  Additionally, …the receiver … can include transducer elements arranged in at least one of a circular array, a linear array, a 2D planar array and a checkerboard 2D array." [0025]; “arrays 108-115 receive acoustic energy signals that have been either transmitted through or scattered by the object being scanned.” [0423], Figs. 2-3). 
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Doyle to have a transmitting sensor array and a receiving sensor array, and wherein each sensor array comprises two or more homogenous or mixed sensor elements, as taught by Johnson, in order to improve acquisition of ultrasonic microstructure images relevant to the medical diagnostic applications (Johnson: [0007], [0012]). In the combined invention of Doyle and Johnson, a transmitting sensor array is on a tip of the first arm of the forceps and receiving sensor array on a tip of the opposing second arm of the forceps.
Doyle modified by Johnson further does not teach a first sensor element sequencer; a second sensor element sequencer.

Therefore, based on Ishiguro’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle and Johnson to have a first sensor element sequencer; a second sensor element sequencer, as taught by Ishiguro, in order to facilitate controlling the ultrasound pulse transmission/reception (Ishiguro: Col. 6, l. 39-54).

Regarding claim 11, Doyle modified by Johnson and Ishiguro teaches the system of claim 10, wherein Doyle teaches that the sensor element on the receiving sensor detects at least one of high-frequency ultrasound in the 10-100 MHz range ("Here, high-frequency ultrasonic pulses in the range of from about 10 to about 100 megahertz may be sensitive to a range of pathologies in tissue including fibroadenomas, fibrocystic changes, atypical ductal hyperplasia, ductal carcinoma, and lobular carcinoma." [0141]), conductance and dielectric properties in the radiofrequency (RF) range, microwaves, micro-electrical waves, micro-electrical currents, terahertz waves, infrared light, visible light, ultraviolet light, and x-rays (at least one of the modalities is required, the ultrasound is being taught in [0142] and [0145]).

Johnson further discloses the two or more homogenous or mixed sensor elements on the receiving array (“The transmitter and receiver can also utilize a different array of elements ....  Additionally, …the receiver … can include transducer elements arranged in at least one of a circular array, a linear array, a 2D planar array and a checkerboard 2D array." [0025]; “arrays 108-115 receive acoustic energy signals that have been either transmitted through or scattered by the object being scanned.” [0423], Figs. 2-3). 
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined of Doyle, Johnson, and Ishiguro to have the two or more homogenous or mixed sensor elements on the receiving array, as taught by Johnson, in order to improve acquisition of ultrasonic microstructure images relevant to the medical diagnostic applications (Johnson: [0007], [0012]). 

Regarding claim 12, Doyle modified by Johnson and Ishiguro teaches the system of claim 10.
Doyle teaches that the data processor performs calculations (“The ultrasonic signals acquired from the device 180 may be analyzed in any of the ways discussed hereinabove, and detailed hereinbelow.  Ultrasonic wave speed, variations thereof, wave attenuation, and spectral features such as the peak density (number of peaks and valleys in a specified frequency band of the ultrasonic spectrum) are all available.  Moreover, other analysis may be applied to the data.” [0145]), to obtain at least one tissue property that alters the energy that is transmitted through the 
In the combined invention of Doyle, Johnson, and Ishiguro, the energy is transmitted through the tissue from the transmitting array.
Regarding claim 13, Doyle modified by Johnson and Ishiguro teaches the system of claim 11.
 Doyle teaches that data processor calculates a 2D or 3D image of pathology (mapping [0155], image [0265]) of a surgical cavity, organ, or other body region (tissue regions [0155]) where the medical procedure is performed (“The use of specular pulses and waves rather than diffuse reflected measurements provides a resolution capable of characterizing features at a microscopic level." [0153]. “The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region.  Thus, at a surgical margin, where removal of all malignant tissue is vital for reducing recurrence of a disease, an apparatus 180 in accordance with the invention may probe for metastases in tissue regions surrounding a primary tumor.  This may be done immediately, during surgery, even by the surgeon as he or she seeks to establish definitively the margins of non-malignant tissue." [0155].   “Moreover, analysis may be dedicated, local, or online, in real-time. It can provide outputs by … visual … 
Regarding claim 14, Doyle modified by Johnson and Ishiguro teaches the system of claim 27, wherein Doyle teaches that the data processor calculates a 2D or 3D microscale (microscopic [0153]) image of the pathology (mapping [0155]) of the tissue region (tissue regions [0155]) between the sensors at the forceps tips (“The use of specular pulses and waves rather than diffuse reflected measurements provides a resolution capable of characterizing features at a microscopic level." [0153]. “The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region.  Thus, at a surgical margin, where removal of all malignant tissue is vital for reducing recurrence of a disease, an apparatus 180 in accordance with the invention may probe for metastases in tissue regions surrounding a primary tumor.  This may be done immediately, during surgery, even by the surgeon as he or she seeks to establish definitively the margins of non-malignant tissue." [0155].   “Moreover, analysis may be dedicated, local, or online, in real-time. It can provide outputs by … visual … mechanisms. It may display on a monitor 122 an image, a picture, … to inform immediately concerning the properties of the tissue subject to the scalpel 278.” [0265]).
Doyle modified by Johnson and Ishiguro lacks the sensor arrays.
Johnson further discloses the sensor arrays (“transmitter array 100-107…arrays 108-115 receive acoustic energy signals” [0423], Fig. 3) and using at least one of tomographic reconstruction (“Reconstructed image of sound speed”, Fig. 38B [0098]; “Reconstructed image of the acoustic attenuation”, Fig. 38D [0100]), charge-coupled   device (CCD) array imaging of optical signals, and micro-radiography using a weak radioactive point source and a miniature x-ray area image sensor (Johnson: “The present invention also provides for a method for 
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined of Doyle, Johnson, and Ishiguro to have the sensor arrays and use at least one of tomographic reconstruction, charge-coupled   device (CCD) array imaging of optical signals, and micro-radiography using a weak radioactive point source and a miniature x-ray area image sensor, as taught by Johnson, in order to improve acquisition of ultrasonic microstructure images relevant to the medical diagnostic applications (Johnson: [0007], [0012]). 

Regarding claim 15, Doyle modified by Johnson and Ishiguro teaches the system of claim 10.
 Doyle teaches that the sensor data display device comprises at least one of an audio, video, text, and visual display (“analysis may be dedicated, local, or online, in real-time.  It can provide outputs by audio, visual, or both mechanisms.  It may display on a monitor 122 an image, a picture, a graph, a chart, or other mechanism to inform immediately concerning the properties of the tissue subject to the scalpel 278." [0265], Fig. 2).
Regarding claim 16, Doyle teaches a method (a method [0015], Fig. 5) for determining microcellular characteristics of a tissue ("The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region." [0155], Fig. 7), the method comprising the steps of:

wherein the forceps further comprises an opposing second arm comprising a receiving sensor (“the receiving transducer” [0020]; “the piezoelectric element 110,” [0137], “the piezoelectric transducers 110” [0138], micro-sensors 110 [0144]; Fig. 7) on a tip of the opposing second arm of the forceps (seen in Fig. 7), wherein the receiving sensor is configured to receive a microcellular characteristic-sensitive signal through the tissue (“a through -transmission measurement uses two ultrasonic transducers. One functions as a transmitter and one as a receiver. They are positioned facing one another on opposite sides of the specimen. By arranging the two transducers (transmitter and receiver) collinearly, they form a single axis, each plane being parallel and opposite to the other and perpendicular to the shared axis. Transmission of an 
applying the transmitting sensor and the receiving sensor to an intervening tissue (192, Fig. 7) during a surgery or other procedure (“guiding surgery, biopsies, and endoscopic procedures in situ and simultaneously,” [0154]; "The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region." [0155], Fig. 7);
targeting the transmitted signals through the intervening tissue (“a through -transmission measurement uses two ultrasonic transducers. One functions as a transmitter and one as a receiver. They are positioned facing one another on opposite sides of the specimen. By arranging the two transducers (transmitter and receiver) collinearly, they form a single axis, each plane being parallel and opposite to the other and perpendicular to the shared axis. Transmission of an ultrasonic beam from the transmitting transducer assures the best available reception of the transmitted beam at the receiving transducer.” [0020]);
applying a controller module (82, 84, 86, Fig. 2) to each sensor element or group of sensor elements in the receiving sensor to coordinate with a scan transmission of the transmitting sensor (“controller 82 is used to control the operation of the probe 80. Specifically, a signal generator 84 determines and provides control of the signal that will be transmitted by the probe 80 through subject material 78. Likewise, a signal processor 86 determines the analysis of the received pulse resulting from the original signal generated.” [0099], Fig. 2);

sending received data to a sensor data receiver module (86, Fig. 2) to pre-process data with at least one of an amplifier, filter, and rectifier (“a signal processor 86 determines the 
sending pre-processed data to a data processor interpretation module (“an analyzer module 90 is responsible for the major data analysis that will be responsible to characterize tissue samples… to establish instantly, in-situ, and nondestructively the differentiation of healthy tissue from malignant tissue." [0102], Fig. 2);
applying the data processor interpretation module to construct a 2D or 3D image of a pathology (mapping [0155], image [0265]) of a surgical cavity, organ, or other body region (tissue regions [0155]) where a medical or other procedure is performed (“The use of specular pulses and waves rather than diffuse reflected measurements provides a resolution capable of characterizing features at a microscopic level." [0153]. “The apparatus 180 may probe multiple tissue regions in vivo … rapidly allowing mapping of a tissue pathology in a critical region.  Thus, at a surgical margin, where removal of all malignant tissue is vital for reducing recurrence of a disease, an apparatus 180 in accordance with the invention may probe for metastases in tissue regions surrounding a primary tumor.  This may be done immediately, during surgery, even by the surgeon as he or she seeks to establish definitively the margins of non-malignant tissue." [0155]. “Moreover, analysis may be dedicated, local, or online, in real-time. It can 
optionally requesting additional data ("Thus, comparatively higher resolution (on the order of less than a millimeter) determination of pathology and tissue specimens in a non-laboratory setting provides much more speed… an apparatus 70, 180 and methods 130, 140 in accordance with the invention provide rapid sensing of pathology for guiding surgery, biopsies, and endoscopic procedures in situ and simultaneously,” [0154]. Guiding surgery requires additional data because it’s a process where constant updating is required. Here, requesting additional data is a process used by system 70, apparatus 70, 180 and/or a user to initiate new data acquisition for a new tissue sample [0015] in guiding surgery, data acquisition being enabled by the controller 82 [0099] with its signal generator 84 [0102]);
observing the interpretation of the data on a data display module (“analysis may be dedicated, local, or online, in real-time.  It can provide outputs by audio, visual, or both mechanisms.  It may display on a monitor 122 an image, a picture, a graph, a chart, or other mechanism to inform immediately concerning the properties of the tissue subject to the scalpel 278." [0265], Fig. 2); and
adjusting the surgery or other procedure based on the interpreted data (Thus, comparatively higher resolution (on the order of less than a millimeter) determination of pathology and tissue specimens in a non-laboratory setting provides much more speed… an apparatus 70, 180 and methods 130, 140 in accordance with the invention provide rapid sensing of pathology for guiding surgery, biopsies, and endoscopic procedures in situ and simultaneously," [0154]).

However, Johnson discloses an apparatus and method for imaging objects with wavefields, which is analogous art. Johnson teaches that the transmitting sensor is a transmitting sensor array (“transmitter array 100-107” [0423], Fig. 3) and receiving sensor is a receiving sensor array (“arrays 108-115 receive acoustic energy signals” [0423], Fig. 3), and wherein each sensor array comprises two or more homogenous or mixed sensor elements (“The transmitter and receiver can also utilize a different array of elements ....  Additionally, …the receiver … can include transducer elements arranged in at least one of a circular array, a linear array, a 2D planar array and a checkerboard 2D array." [0025]; “arrays 108-115 receive acoustic energy signals that have been either transmitted through or scattered by the object being scanned.” [0423], Figs. 2-3);
applying a controller module (“components of an electronic system” [0414], Fig. 5) to modulate a transmitted signal of each sensor element or group of sensor elements in the transmitting sensor array to scan the intervening tissue (“The ring of transducer arrays 70 is electrically connected through line 74 to components of an electronic system which may be housed in part within the chamber 64, as schematically indicated at 76. As hereinafter more fully described, the electronic system is used to control transmission and reception of acoustic signals 
applying a data processor interpretation module (“the scanner electronics” [0561], Fig. 36A) to construct a 2D or 3D microscale image (“the speed of sound and acoustic absorption images” [0016]; the image [0467]) of the pathology of a tissue region between the sensor arrays (“microstructure … relevant to the medical … imaging applications envisioned for this technology." [0007]; “the speed of sound and acoustic absorption images have excellent spatial resolution of 0.3 to 0.65 mm at or below 5 MHz" [0016]. “The transmitter and receiver can repeat the transmitting and receiving operations at multiple slices within the object to collect a 3D volume of data.” [0025]; “medical ultrasound imaging of a human breast or other organs” [0410]. “Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive acoustic energy signals that have been either transmitted through or scattered by the object being scanned.” [0423], “excellent spatial resolution and excellent quantitative accuracy of the reconstruction” [0467], Figs. 2-3). 
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Doyle to have a transmitting sensor array and a receiving sensor array, 
Doyle modified by Johnson further does not teach applying a controller module and sensor element sequencer to each sensor element or group of sensor elements in the receiving sensor array to coordinate with a scan transmission of the transmitting sensor array.
However, Ishiguro discloses ultrasound internal examination system, which is analogous art. Ishiguro teaches applying a controller module (“The signal processor …the radial and linear scan converters 42 and 43, respectively.”  Fig. 5; Col. 6, l. 39-54) and sensor element sequencer (“radial… sequencer 46”, “linear sequencer 46” Col. 6, l. 39-54) to each sensor element or group of sensor elements in the receiving sensor (“ultrasound transducer element” Abstract) to coordinate with a scan transmission of the transmitting sensor (“an ultrasound tomographic image of linear scan direction on the basis of ultrasound echo signals from the ultrasound transducer element” Abstract. “The signal processor is further provided with a radial/linear sequencer 46 for the purpose of controlling the ultrasound pulse transmission/reception by the 
Therefore, based on Ishiguro’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle and Johnson to have the step of applying a controller module and sensor element sequencer to each sensor element or group of sensor elements in the receiving sensor to coordinate with a scan transmission of the transmitting sensor array, as taught by Ishiguro, in order to facilitate controlling the ultrasound pulse transmission/reception (Ishiguro: Col. 6, l. 39-54). In the combined invention of Doyle, Johnson, and Ishiguro, the receiving sensor is the receiving sensor array, the transmitting sensor array is the transmitting sensor array; a controller module and sensor element sequencer are being applied to modulate a transmitted signal of each sensor element or group of sensor elements in the transmitting sensor array to scan the intervening tissue.

Regarding claim 17, Doyle modified by Johnson and Ishiguro teaches the method of claim 16. 
Doyle teaches that the opposing receiving sensor detects at least one of high-frequency ultrasound in the 10-100 MHz range ("Here, high-frequency ultrasonic pulses in the range of from about 10 to about 100 megahertz may be sensitive to a range of pathologies in tissue including fibroadenomas, fibrocystic changes, atypical ductal hyperplasia, ductal carcinoma, and lobular carcinoma." [0141]), conductance and dielectric properties in the radiofrequency (RF) range, microwaves, terahertz waves, infrared light, visible light, ultraviolet light, and x-rays (at least one of the sensing modalities is required, the ultrasound is being taught in [0142] and [0145]).
Additionally, Doyle modified by Johnson and Ishiguro teaches the opposing receiving sensor array (Johnson: “corresponding receiver arrays” 108, Fig. 2. “Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive acoustic energy signals that have been either transmitted through or scattered by the object being scanned.” [0423], Figs. 2-3).
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Ishiguro to have the receiving sensor array, as taught by Johnson, in order to facilitate acoustic imaging and echo-location and molecular sensing (Johnson: [0256], [0372]). In the combined invention of Doyle and Johnson, the receiving sensor array is at the tip of the forceps.

Regarding claim 18, Doyle modified by Johnson and Ishiguro teaches the method of claim 16. 
Doyle teaches that the data processor (“a processor 14 or CPU 14." [0091], Fig. 1) performs calculations (“The ultrasonic signals acquired from the device 180 may be analyzed in any of the ways discussed hereinabove, and detailed hereinbelow.  Ultrasonic wave speed, variations thereof, wave attenuation, and spectral features such as the peak density (number of peaks and valleys in a specified frequency band of the ultrasonic spectrum) are all available.  Moreover, other analysis may be applied to the data.” [0145]), based on at least one of ultrasound transmission through tissue (the apparatus 180 employs direct through-transmission of propagated pulses 106, as well as pulse-echo (pulse 106 and echo 108 …).  Optimal signals calculations based on at least one of sensing modalities are required by the claim).
Regarding claim 19, Doyle modified by Johnson and Ishiguro teaches the method of claim 16. 
Doyle teaches that the surgery comprises precision cancer surgery (“an apparatus 180 in accordance with the invention may be used for real-time, intra-operative assessment of surgical margins during cancer surgery, to ensure all malignant tissue has been removed after excision of the tumor.  This may be done in excised tissue, in vivo tissue, or both.  For example, in obtaining cancer-free margins in breast conservation surgery (lumpectomy), brain cancer surgery, lung cancer surgery, prostate cancer surgery, and Mohs surgery for melanoma, such a system can be invaluable.” [0157]).
Regarding claim 20, Doyle modified by Johnson and Ishiguro teaches the method of claim 16. 
Doyle teaches that the surgery comprises Mohs surgery (“in obtaining cancer-free margins in … Mohs surgery for melanoma, such a system can be invaluable.” [0157]).
Regarding claim 22, Doyle modified by Johnson and Ishiguro teaches the system of claim 10. 

 Regarding claim 23, Doyle modified by Johnson and Ishiguro teaches the system of claim 22. 
Doyle teaches that the data processor performs calculations based on at least one of ultrasound reflection within tissue (“Here, the apparatus 180 employs direct through-transmission of propagated pulses 106, as well as pulse-echo (pulse 106 and echo 108 or 
reflection 108 thereof).” [0142], Fig. 7.  “The use of specular pulses and waves rather than diffuse reflected measurements provides a resolution capable of characterizing features at a microscopic level." [0153]. "Thus, when a pulse 250 at a high frequency is generated by the piezoelectric transducer 110, the reflection of that pulse 250 may be detected by the transducer 110 to acquire the data necessary for evaluating the cell layer 242." [0238]), light reflection within tissue, micro- electrical currents within tissue, micro-electric fields within tissue, microwave reflection within tissue, terahertz wave reflection within tissue, tomographic reconstruction of pathology sensitive signals using sensor microarrays, charge-coupled device (CCD) array imaging of optical signals, and phased array imaging of pathology sensitive signals using sensor microarrays (at least one of the modalities are required by the claim).

Regarding claim 24, Doyle modified by Johnson and Ishiguro teaches the method of claim 16, wherein Doyle teaches that the sensor on the tip of the forceps transmits a tissue/cellular characteristic sensitive signal (“device 180 in accordance with the invention provides unique incorporation of a high-frequency ultrasonic micro-sensors 110 into forceps 180.  Likewise, the use of direct through-transmission … is available on the pulses 106, 108." [0152]) and receives reflections of the signal from within the tissue (“Here, the apparatus 180 employs direct through-transmission of propagated pulses 106, as well as pulse-echo (pulse 106 and echo 108 or reflection 108 thereof).” [0142], Fig. 7.  “The use of specular pulses and waves rather than diffuse reflected measurements provides a resolution capable of characterizing features at a microscopic level." [0153]).   
 
Doyle modified by Johnson and Ishiguro lacks the transmitting sensor array.
Johnson further discloses the transmitting sensor array (“transmitter array 100-107” [0423], Fig. 3).
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Ishiguro to have the transmitting sensor array, as taught by Johnson, in order to facilitate acoustic imaging and echo-location (Johnson: [0372]). In the combined invention of Doyle and Johnson, the sensing/transmitting sensor array is on the tip of the forceps.
Regarding claim 27, Doyle modified by Johnson and Ishiguro teaches the system of claim 12. 
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, Johnson, and Hashimshony as applied to claim 1, and further in view of Tashiro et al (US 20080268374), hereinafter Tashiro.
Regarding claim 25, Doyle modified by Johnson and Hashimshony teaches the apparatus of claim 1, wherein Doyle teaches an optical sensor ("an optical sensor and probe may be positioned on the sides 233, or flat faces 233, of the chamber wall 232 allowing for quantitative optical analysis of cellular and extra-cellular features of the small sample cell layer 242.  Such measurements may be taken in conjunction with the ultrasonic measurements taken by the transducer 110 or transducers 110." [0236]).  
Doyle modified by Johnson and Hashimshony lacks a laser.
Johnson further discloses a laser (“a laser” [0239]) and a monochromatic or polychromatic charge-coupled (CCD) imaging array (“CCD array” [0240]) for through-transmission measurements of at least one of Raman, extinction, fluorescence, and other optical The “intensity measurements” can be used for through-transmission measurements of at least one of Raman, extinction, fluorescence, and other optical spectra).
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Hashimshony to have a laser and a monochromatic or polychromatic charge-coupled (CCD) imaging array for through-transmission measurements of at least one of Raman, extinction, fluorescence, and other optical spectra, as taught by Johnson, in order to detect the energy radiated by the sample (Johnson: [0240]). In the combined invention of Doyle and Johnson, an optical sensor is comprised of a laser and a monochromatic or polychromatic charge-coupled (CCD) imaging array.
Doyle modified by Johnson and Hashimshony further does not teach an optical sensor comprised of a monochromatic or polychromatic semiconductor laser array. 
However, Tashiro discloses photosensitive composition, pattern forming material, photosensitive laminate, pattern forming apparatus, and pattern forming process, which is analogous art. Tashiro teaches an optical sensor comprised of a monochromatic or polychromatic semiconductor laser array (“GaN semiconductor lasers LD1 to LD7 have a common oscillating wavelength e.g. 405 nm, and a common maximum output e.g. 100 mW as for multimode lasers and 30 mW as for single mode lasers.” [0534]; “as for the illumination unit having plural emitting sites, such a laser array may be employed that contains plural (e.g. seven) tip-like semiconductor lasers LD1 to LD7 disposed on heat block 100 as shown in FIG. 33.” 
Therefore, based on Tashiro’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Hashimshony to have an optical sensor comprised of a monochromatic or polychromatic semiconductor laser array, as taught by Tashiro, in order to facilitate illumination with plural emitting sites (Tashiro: [0546]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, Johnson, and Ishiguro as applied to claim 10, and further in view of Tashiro et al (US 20080268374), hereinafter Tashiro.
Regarding claim 26, Doyle modified by Johnson and Ishiguro teaches the system of claim 10, wherein Doyle teaches an optical sensor ("an optical sensor and probe may be positioned on the sides 233, or flat faces 233, of the chamber wall 232 allowing for quantitative optical analysis of cellular and extra-cellular features of the small sample cell layer 242.  Such measurements may be taken in conjunction with the ultrasonic measurements taken by the transducer 110 or transducers 110." [0236]).  
Doyle modified by Johnson and Ishiguro lacks a laser.
Johnson further discloses a laser (“a laser” [0239]) and a monochromatic or polychromatic charge-coupled (CCD) imaging array (“CCD array” [0240]) for through-transmission measurements of at least one of Raman, extinction, fluorescence, and other optical spectra (“extracting the actual complex field on a detector (such as a CCD array face) from intensity measurements” [0240] The “intensity measurements” can be used for through-transmission measurements of at least one of Raman, extinction, fluorescence, and other optical spectra).
Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Doyle, Johnson, and Ishiguro to have a laser and a monochromatic or polychromatic charge-coupled (CCD) imaging array for through-transmission measurements of at least one of Raman, extinction, fluorescence, and other optical spectra, as taught by Johnson, in order to detect the energy radiated by the sample (Johnson: [0240]). In the combined invention of Doyle and Johnson, an optical sensor is comprised of a laser and a monochromatic or polychromatic charge-coupled (CCD) imaging array.
Doyle modified by Johnson and Ishiguro further does not teach an optical sensor comprised of a monochromatic or polychromatic semiconductor laser array. 
However, Tashiro discloses photosensitive composition, pattern forming material, photosensitive laminate, pattern forming apparatus, and pattern forming process, which is analogous art. Tashiro teaches an optical sensor comprised of a monochromatic or polychromatic semiconductor laser array (“GaN semiconductor lasers LD1 to LD7 have a common oscillating wavelength e.g. 405 nm, and a common maximum output e.g. 100 mW as for multimode lasers and 30 mW as for single mode lasers.” [0534];  “as for the illumination unit having plural emitting sites, such a laser array may be employed that contains plural (e.g. seven) tip-like semiconductor lasers LD1 to LD7 disposed on heat block 100 as shown in FIG. 33.” [0546]).
Therefore, based on Tashiro’s teachings, it would have been prima facie obvious to one 


Response to Arguments
                                                         
Applicant's arguments filed 10/08/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson. 

Response to the 35 U.S.C. § 103 rejection arguments on pages 14-22 of the REMARKS.
Claims 1, 3-4, 6-7, and 9-27
The Applicant argues that “Gazdzinski teaches away from Claims 1 and 16.” (Page 17). This argument is moot because the rejection is made in view of Johnson. The dependent claims are not allowable because the respective base claims are not allowable. The Applicant argues that “The radial and linear sequencers of Ishiguro control and read the direction of two- dimensional scan and sampling, while the sensor element sequencers of Claim 10 respectively generate an electronic signal that is converted to an ultrasound pulse directed three- dimensionally through tissue and then receive and transmit an electronic data signal converted from a received ultrasound signal. The radial and linear sequences of Ishiguro are similar to the first and second sensor element sequencers of Claim 10 in name only.” (Page 20). However, the function of the sequencers is not recited in Claim 10. Additionally, the dimensionality is related to the type of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793